Citation Nr: 1426498	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  07-29 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed lumbar spine disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the RO that, in pertinent part, determined that new and material evidence had not been submitted to reopen the claim of service connection for a lumbosacral condition.  

A hearing was held at the RO before the undersigned Veterans Law Judge in September 2009.  

In April 2010, the Board reopened the claim for service connection for a lumbar spine disorder and remanded the matter for additional development.  

In October 2012, the Board again remanded the issue for further development.  

In October 2013, the Board requested an opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2013).  The requested opinion was received in January 2014 and the Veteran was provided notice in February 2014.  38 C.F.R. § 20.903 (2013).  

The Board acknowledges that the notice letter was returned to sender as unable to forward.  Regardless, in April 2014, the representative provided a response to the medical opinion.

The VBMS and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  The Veteran is shown to have sustained a June 1982 injury (being hit in the head with a tank cover) that as likely as not resulted in an injury to his lumbar spine.

2.  The currently demonstrated lumbar spine degenerative changes is shown as likely as not to have been due to an injury suffered in June 1982 during his period of active military service.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his lumbar spine disability manifested by   is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision herein, a detailed discussion regarding VA's duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The Veteran contends that his current lumbar spine disability was caused by a June 1982 injury during service.  At that time, he reports being hit on the head by a tank cover and suffering documented head and neck injuries.  He also asserts that he injured his lumbar spine at the same time.  

In the alternative, the Veteran argues that current disability is related to his service-connected cervical spine disability and the residuals of head trauma.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a) (2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

The evidence of record shows a diagnosis of lumbar spine degenerative disc disease.  Thus, there is evidence of current disability.

The service treatment records show that the Veteran was seen in July 1980 with complaints of low back pain for four days.  He thought he injured his back while playing handball.  Assessment was that of muscle strain.  

The Veteran was hospitalized from June 13, 1982 to June 15, 1982 following an accident when he was hit on the head by a tank hatch.  Diagnoses were (1) head trauma; and (2) laceration, top head and right frontal head.  Complaints or findings related to the low back were not recorded at that time.

The Veteran was subsequently hospitalized from July 13, 1982 to July 15, 1982 after apparently being involved in a fight with another soldier.  Diagnoses were those of (1) soft tissue injury face, neck; and (2) post head traumatic, headache.  A July 14, 1982 nursing note documented his complaints of having back pain.  A July 1982 DA Form 2173 indicates that the injury was not considered to have been incurred in the line of duty.  

The Veteran was hospitalized for psychiatric observation from August 3, 1982 to September 27, 1982.  He reported numerous complaints, to include intermittent low back pain for a number of years.  

On examination for Chapter 13 separation in January 1983, the Veteran reported having recurrent back pain.  His spine was reported as normal on clinical evaluation.  

The records do not show the presence of a chronic low back disorder or lumbar spine arthritis in service or during the one year presumptive period thereafter.  The post-service records, however, show complaints and treatment related to a low back disorder.  

The claims folder contains several opinions addressing the etiology of the claimed low back disability.  

In August 2011, a VA examiner opined that the low back condition was less likely as not caused by or a result of the 1982 accident.  

Addendum opinions were obtained in November 2012 and February 2013 and remained negative.  The stated rationale included findings that the exit physical was negative for complaints of low back pain and that the low back disorder was an age related condition.  

On review, these opinions appear to be based in large part on inaccurate facts.  That is, the finding that the exit physical was negative for low back pain.  The Board acknowledges that the spine was reported as normal on clinical evaluation in January 1983.  

However, on the accompanying report of medical history, the Veteran reported having recurrent back pain.  He also reported continuing symptoms since discharge and is competent to report low back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

On review, the referenced VA opinions are not adequate and, as such, are assigned limited probative value.  

In October 2013, the Board requested a VHA opinion that was received in January 2014.  In response to questions posed by the Board, the medical reviewer opined that it was at least as likely as not that the June 1982 accident (being hit in the head with a tank cover) caused a lumbar spine injury.  In making this determination, the medical reviewer discussed relevant evidence, to include the description of the event, radiology reports, and sketched images.

The VHA medical reviewer further stated that it was at least as likely as not that currently diagnosed lumbar spine disability manifested by degenerative changes was related to the injury sustained during the Veteran's period of active service.  

In making this determination, the medical reviewer stated that post-service radiology findings were consistent with both mild trauma and age-related degeneration.  He further stated that there was nothing in the x-ray reports to differentiate age-related degeneration from an old trauma.  

On review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current lumbar spine degenerative changes as likely as not are due to the injury suffered by the Veteran during service.  

Thus, on this record, service connection for the lumbar spine disorder is warranted.  See 38 C.F.R. § 3.303.  

Having found that service connection can be established on a direct basis, there is no need to discuss the VHA examiner's opinion on secondary service connection.  See 38 C.F.R. § 3.310.  



ORDER

Service connection for lumbar spine degenerative changes is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


